Citation Nr: 1645675	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-49 295	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The Veteran served on active duty from August 1954 to May 1978.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A notice of disagreement was received in January 2010, a statement of the case was issued in November 2010, and a substantive appeal was received in December 2010.   

The Board remanded the appeal in March 2012.  Although the case has been recertified, the Board finds that additional development is necessary.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.


REMAND

In this appeal, the Veteran seeks service connection for Type II diabetes mellitus and prostate cancer he believes are related to herbicides sprayed in Vietnam that he was exposed to while aboard the USS Raton, a submarine.  

In addition, while not raised by the Veteran, the Board noted in its previous remand that the Veteran's personnel records show that he was exposed to ionizing radiation while in service.  Since prostate cancer is a radiogenic disease under 38 C.F.R. § 3.311, this exposure also needs consideration in the adjudication of the claim.  

Herbicide Exposure

In his May 2007 VA Application for Compensation, the Veteran reported that he served on a diesel submarine operating off shore in the waters of Vietnam.  In a June 2009 statement, he reported that he served on the USS Raton travelling up river in Vietnam, but did not disembark.  Documents in his service file indicate that he was assigned to the submarine USS Raton from August 1963 to January 1965.  According to an article in the Dictionary of American Naval Fighting Ships contained in the claims file, the USS Raton was overhauled from November 1963 to March 1964.  Thereafter, the submarine was deployed again from July 6, 1964 to December 1964, where she operated with naval forces of Thailand, the Philippines, and the Republic of China, under a "Military Assistance Program."  See Article, 
p. 3.

The claims file contains three "buddy" statements submitted on the Veteran's behalf.  See statements dated in June 2010 from W.D., L.K. and E.D.  In his statement, W.D. reported that he and the Veteran were shipmates on the USS Raton.  He indicated that the USS Raton made a WESTPAC deployment from approximately June 1964 through December 1964.  He stated that while in port at Subic Bay, Philippines, the Tonkin Gulf incident occurred from August 2, 1964 to August 4, 1964.  He stated that the USS Raton was ordered to depart within 48 hours and head for Vietnamese waters.  While uncertain of the exact time, W.D. stated that he believed that the USS Raton was deployed in Vietnamese waters for approximately a month.  He indicated that as a result of that deployment, the entire crew of the USS Raton was awarded the Navy Expeditionary Medal. 

L.K. reported in his buddy statement that he was also the Veteran's shipmate aboard the USS Raton.  He indicated that they were stationed off the coast of Vietnam on two different occasions, the first time consisting of about three weeks and the second time about a month.  He remembers the ship making stops in Subic Bay (Philippines) and a few other ports.  Lastly, E.D. submitted a statement on the Veteran's behalf in which he reported that the served with the Veteran in June 1964.  He stated that while in port at Subic Bay (Philippines), their stay was cut short because they were sent to the Gulf of Tonkin in approximately August 1964, where they remained for a month.  He indicated that the ship returned from WESTPAC in December 1964.  

Thus, the evidence in the claims file reveals that the Veteran served on the USS Raton during the submarine's July 1964 to December 1964 deployment to Thailand, the Philippines, and the Republic of China.  Per the three Buddy statements in the file, the USS Raton was at Subic Bay, Philippines during this time.  Two of the Buddy statements reference the Gulf of Tonkin incident as occurring during their service on the USS Raton (i.e., August 2, 1964 and August 4, 1964); and report that the submarine's deployment at Subic Bay, Philippines ended abruptly when they were ordered to the Gulf of Tonkin/ the Vietnamese waters in response to the Gulf of Tonkin incident.  All three statements indicate that the USS Raton remained in Vietnamese waters for approximately three-weeks to one month.  Lastly, although it may be completely unrelated to the Veteran's service on the USS Raton, the Board observes that the Veteran's March 1971 to August 1974 DD Form 214 reflects that the Veteran was awarded the Navy Expeditionary Medal.  

Based upon very limited information obtained about the USS Raton on the Internet, the RO denied the Veteran's herbicide exposure claims.  The Board finds the RO's research insufficient to support a denial of these claims giving the consistencies in the information provided by the Veteran and his three shipmates.  As such, the Board finds that further development of the Veteran's claim of exposure to herbicides aboard the USS Raton should be undertaken. 

Radiation Exposure

As briefly mentioned above, the Veteran was exposed to ionizing radiation in service.  See DD Forms 1141; service personnel records.  Post-service medical records show that he has been diagnosed with prostate cancer.  The Board notes that prostate cancer is listed under 38 C.F.R. § 3.311 (b) (2) as a radiogenic disease.  It is not, however, among the diseases listed at 38 C.F.R. § 3.309 (d) (2) subject to presumptive service connection in radiation-exposed veterans.  

If a veteran has one of the listed radiogenic diseases under 38 C.F.R. § 3.311 (b)(2), the AOJ must obtain dose information and, if there is no claim based on participation in atmospheric nuclear testing, forward such information to the Under Secretary for Health for a radiation dose estimate.  See 38 C.F.R. §3.311 (a).  If the dose estimate is more than zero, the AOJ must refer the claims file to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's exposure to radiation in service resulted in the radiogenic disease (in this case, prostate cancer).  38 C.F.R. § 3.311 (c) (1). 

As mentioned above, the evidence in this case shows that the Veteran was exposed to ionizing radiation in service and that he currently has prostate cancer.  See DD Forms 1141; service personnel records.  However, the claim has not been referred to the Under Secretary of Benefits as required by 38 C.F.R. § 3.311 for an opinion.  Remand of this claim is necessary for this development.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he provide as much information as possible pertaining to the date and location of the USS Raton when he alleges being exposed to herbicides.  In this regard, the records indicate that such an incident could only have occurred between July 6, 1964 and December 1964 (the time the Veteran served on the USS Raton, while the USS Raton was deployed to the Philippines).  If the Veteran cannot provide an approximate date, the AOJ should assume for purposes of this remand that the Veteran's most likely exposure to herbicides in Vietnamese waters would have occurred between August 2, 1964 to September 15, 1964 (i.e., within 30 to 45 days after the Gulf of Tonkin incident referenced in the Veteran's buddy statements).  In addition, the AOJ should ask the Veteran to provide as much information as possible as to the location where the USS Raton entered Vietnamese waters, to include any bay/port entranceways the USS Raton may have used and, if possible, the name of the river the Veteran references in his June 2009 statement of record.  

2.  Thereafter, the AOJ should contact the appropriate Federal records repository, to include the relevant service department (in this case, the United States Navy) and attempt to obtain the deck logs from the USS Raton for the period (1) during the dates provided by the Veteran or (2) between August 2, 1964 to September 15, 1964 to determine if the submarine travelled at any time in inland waters of Vietnam.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159 (e).

3.  Based upon the evidence obtained via the development requested in paragraphs #1 and #2, the RO should make a determination as to whether the USS Raton was a ship considered to be offshore of the Republic of Vietnam 
(i.e., "blue-water service") during the Veteran's period of service aboard the ship; or if it sailed in the "inland waterways" of Vietnam (i.e., "brown-water service"), thus entitling the Veteran to the presumption of herbicide exposure pursuant to 38 C.F.R. § 3.307 (e).  Given this determination, the RO should then readjudicate the Veteran's claims of entitlement to service connection for Type II diabetes mellitus and prostate cancer on the basis of alleged herbicide exposure.   

4.  In terms of the Veteran's prostate cancer claim, the AOJ should forward all records in the claims file containing information pertinent to the Veteran's in-service radiation exposure, to specifically include his DD 1141 forms, and any other records that may contain information pertaining to the Veteran's radiation dose in service, to the Under Secretary for Health for preparation of a dose estimate, pursuant to 38 C.F.R. § 3.311(a)(2)(iii) to the extent feasible, based on available methodologies.  If the dose estimate is above zero, the claims file should be referred to the Under Secretary for Benefits for an opinion regarding whether the Veteran's prostate cancer is related to his exposure to ionizing radiation in service pursuant to 38 C.F.R. § 3.311 (c) and following.  Thereafter, the AOJ should readjudicate the Veteran's prostate cancer claim, consistent with the requirements of 38 C.F.R. § 3.311. 

5.  If the benefits sought by the Veteran remain denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

